DISMISS; and Opinion Filed December 3, 2013.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01598-CR

                      ARADYOUS UNIQUE WEATHERLY, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-56253-U

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Fillmore
                                  Opinion by Justice Fillmore
       Aradyous Unique Weatherly pleaded guilty to felony assault involving family violence.

Pursuant to a plea agreement, the trial court deferred adjudicating guilt, placed appellant on five

years’ community supervision, and assessed a $1,500 fine. Appellant waived his right to appeal

as part of the plea agreement. See Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App.

2000). The trial court certified both that appellant does not have the right to appeal and that

appellant waived his right to appeal. See TEX. R. APP. P. 25.2(d); Dears v. State, 154 S.W.3d
610 (Tex. Crim. App. 2005). We dismiss the appeal for want of jurisdiction.



                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
Do Not Publish                                     JUSTICE
TEX. R. APP. P. 47

131598F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ARADYOUS UNIQUE WEATHERLY,                         On Appeal from the 291st Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F13-56253-U.
No. 05-13-01598-CR        V.                       Opinion delivered by Justice Fillmore,
                                                   Justices FitzGerald and Lang participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 3rd day of December, 2013.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE




                                             –2–